DETAILED ACTION
Status of Claims
This action is in response to the applicant’s filing on June 21, 2022.  Claims 1-20 are pending and examined below.  Claims 1, 4, 13 and 16 have been amended.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Applicant argues the pending claims are compliant under § 101 and the currently § 101 rejection should be withdrawn. The Examiner respectfully disagrees. The newly added “wherein” limitation does not change what the key step “…interrogates a databases of contamination data” in order to “derive:” a plurality of results. This is interpreted as equivalent to obtaining data from a database with the intended use (i.e., “to derive”) of placing input variables into one or more calculation/analysis processes. Because the “derive” action is not positively recited, the main action and the only action taken is “interrogates”. A Google search for the plain meaning definition of “interrogate” under the context of COMPUTING yields the following definition: “obtain data from (a computer file, database, storage device, or terminal)” -- See NPL Item U. The act of obtaining information in order to apply said obtained information into a formula or an equation to derive a result is exactly a calculation/analysis step. For this reason, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-20 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-12 is/are directed to a “system”.
Claim(s) 13-20 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
…computes a measure of contaminant exposure to estimate aircraft contamination…when in operation, accesses a database of containment data as a function of spatial location and time; (This step(s) is/are considered a Mental Process and a Mere Data Gathering exercise. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

…receives when in operation schedule information related to a plurality of aircraft flights; (This step(s) is/are considered Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

…interrogates a databases of contamination data to derive (i) an estimated historical contamination for an aircraft or each aircraft engine of the aircraft (ii) an estimated expected contaminant exposure for the aircraft or each aircraft engine, wherein…; (This/These step(s) is/are considered a calculation and/or analysis step(s). See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

identifies at least one aircraft engine with higher estimated historical contaminant exposure or with lower estimated historical contaminant exposure; (This/These step(s) is/are considered an analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

identifies at least one route with lower expected exposure or higher expected exposure to the at least one contaminant; (This/These step(s) is/are considered an analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

provides recommendations on route allocation by assigning an aircraft with the higher estimated historical contaminant exposure being scheduled to at least one route with lower expected exposure to the at least one contaminant; (This/These step(s) is/are considered providing information and/or Receiving or transmitting data over a network. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

Claim(s) 13 is/are parallel to Claim(s) 1; therefore, Claim(s) 13 is/are also rejected in like manner.  
All Dependent Claim(s) is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “system” comprising a “computing arrangement”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum1 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:

“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers “computing arrangement” in Claim(s) 1 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].

The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571)272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 19, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF